United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                         August 29, 2007
                   FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                  _________________                    Clerk

                                    No. 07-30762
                                  _________________

In Re: UNITED STATES OF AMERICA
             Petitioner


                                --------------------------
               Petition for Writ of Mandamus to the United States
                              District Court for the
                   Eastern District of Louisiana, New Orleans
                                --------------------------


Before JOLLY and PRADO, Circuit Judges.*
PER CURIAM:


      This petition for writ of mandamus has been filed by the government,
seeking relief from the district court’s order of August 24, 2007. That order
appointed the Attorney General of the State of Louisiana as Guardian Ad Litem
for approximately 350,000 persons who filed administrative claims against the
United States for tort damages arising from flooding caused by Hurricane
Katrina. The order further directs the Attorney General of Louisiana to file suit
on behalf of those persons by today, August 29, 2007, under the Admiralty
Extension Act and the Federal Tort Claims Act.



      *
        This matter is being decided by a quorum because the third judge was recused. See
28 U.S.C. § 46(d).
     While we do not doubt the good intentions of the district court, the district
court acted without authority. Consequently, the petition for writ of mandamus
is GRANTED and the referenced order is VACATED.
     IT IS FURTHER ORDERED that the emergency motion to stay District
Court’s order of August 24, 2007 pending petition for writ of mandamus is
DENIED as moot.




                                       2